Citation Nr: 0420471	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus, metatarsalgia, and plantar 
fascitis.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence following surgery in October 
1999 for service-connected right knee disability.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In November 2002 the veteran presented 
testimony at a hearing before the undersigned Veterans' Law 
Judge in Washington, D.C.; a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence (and in a VA Form 21-4142) received by the 
Board in February 2004, the veteran identified a physician's 
office (H.M.R., M.D.) where he had received treatment for his 
foot condition.  It does not appear, however, that the 
records identified in the VA Form 21-4142 have been 
associated with the claims file.  As the records are relevant 
to the issues on appeal, the records should be obtained to 
ensure a complete record for appellate review.

The Board notes that service medical records reflect that the 
veteran complained of foot and ankle problems during service, 
and the service medical records also reflect that the veteran 
had some elevated blood pressure readings.  As such, the 
Board finds that the veteran should be scheduled for the 
appropriate examinations to address his contentions as to 
these issues.  38 C.F.R. § 3.159(c)(4).

As for the issue of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery in October 1999 for service-connected right knee 
disability, a review of the claims file reveals that the 
veteran has not been properly notified by VA in specific 
terms as to the evidence which would be needed to 
substantiate his claim and whether VA or the veteran is 
expected to attempt to obtain and submit such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
VA's duty to notify and assist the veteran (as to this issue) 
must be undertaken.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, the 
veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the issue on 
appeal (entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery in 
October 1999 for service-connected right 
knee disability) and whether VA or the 
veteran is expected to obtain any such 
evidence.

2.  The private medical records described 
in the aforementioned VA Form 21-4142 
should be requested and made of record.

3.  The veteran should also be scheduled 
for the appropriate VA examination to 
determine the nature and etiology of any 
foot and ankle disorder that might be 
present.  The examiner should offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current foot or ankle disorder is 
related to the veteran's military 
service.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
hypertension that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that 
hypertension was present during service 
or within one year thereafter, or is 
otherwise related to the veteran's 
military service.  It is imperative that 
the claims file be reviewed by the 
examiner in connection with the 
examination.

5.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




